 1                                                                   The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7
                                   UNITED STATE DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9
          SHIRLEY FOX, individually and on behalf         NO. 2:19-cv-00366 MJP
10        of all others similarly situated,
                                                          STIPULATED PROTECTIVE ORDER
11                       Plaintiff,
                v.
12
          LOANCARE, LLC, a Virginia limited
13        liability company

14                       Defendant.

15
                     Plaintiff Shirley Fox and Defendant LoanCare, LLC (the “Parties”) submit the
16
     following Stipulated Protective Order.
17
     1.       PURPOSES AND LIMITATIONS
18
              Discovery in this action is likely to involve production of confidential, proprietary, or
19
     private information for which special protection may be warranted. Accordingly, the parties hereby
20
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
21
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
22
     protection on all disclosures or responses to discovery, the protection it affords from public
23
     disclosure and use extends only to the limited information or items that are entitled to confidential


      STIPULATED PROTECTIVE ORDER - 1
 1   treatment under the applicable legal principles, and it does not presumptively entitle parties to file

 2   confidential information under seal.

 3   2.        “CONFIDENTIAL” MATERIAL

 4             “Confidential” material includes, but is not limited to, the following documents and

 5   tangible things produced or otherwise exchanged: (a) documents containing personal identifying

 6   information of LoanCare customers; (b) loan or account information relating to LoanCare

 7   customers, including data relating to telephone calls made to LoanCare customers; (c) manuals

 8   and related documents concerning the telephone system used by LoanCare; and (d) LoanCare’s

 9   internal policies and procedures and other confidential or proprietary documents.

10             “Confidential Purported Class Material” includes, but is not limited to, any documents,

11   data, or information submitted, either voluntarily or pursuant to any subsequent order, regarding

12   putative class members.

13             Confidential Purported Class Material is a subset of Confidential material. Confidential

14   Purported Class Material shall be subject to the same protections that exist in this Order for

15   Confidential material, except that Confidential Purported Class Material carries with it the

16   additional restriction that neither Plaintiff nor her counsel may use Confidential Purported Class

17   Material to solicit any clients or class representatives.

18             The Parties agree on the following regarding communications with putative class members,

19   if any:

20             a.     If Plaintiff or her counsel should contact any putative class members regarding this

21   action, Plaintiff’s counsel shall notify LoanCare’s counsel of the individual contacted within five

22   (5) days of the contact; and

23




      STIPULATED PROTECTIVE ORDER - 2
 1           b.      On any call with putative class members, Plaintiff or her counsel shall not make

 2   any statements encouraging that individual to opt-out of any purported class or encouraging that

 3   individual to bring a separate claim against LoanCare.

 4   3.      SCOPE

 5           The protections conferred by this agreement cover not only confidential material (as

 6   defined above), but also (1) any information copied or extracted from confidential material; (2) all

 7   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 8   conversations, or presentations by parties or their counsel that might reveal confidential material.

 9           However, the protections conferred by this agreement do not cover information that is in

10   the public domain or becomes part of the public domain through trial or otherwise.

11   4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

12           4.1     Basic Principles. Confidential material and all information derived therefrom

13   (including but not limited to all testimony, deposition or otherwise, that refers, reflects or otherwise

14   discusses any Confidential material), shall not be used for any purpose whatsoever other than

15   solely in this action and/or for the preparation and trial of this action in accordance with this Order.

16   Confidential material may be disclosed only to the categories of persons and under the conditions

17   described in this agreement. Confidential material must be stored and maintained by a receiving

18   party at a location and in a secure manner that ensures that access is limited to the persons

19   authorized under this agreement.

20           4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

21   by the court or permitted in writing by the designating party, a receiving party may disclose any

22   confidential material only to:

23




      STIPULATED PROTECTIVE ORDER - 3
 1                  (a)      the receiving party’s counsel of record in this action, as well as employees

 2   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 3                  (b)      the officers, directors, and employees (including in house counsel) of the

 4   receiving party to whom disclosure is reasonably necessary for this litigation;

 5                  (c)      experts and consultants to whom disclosure is reasonably necessary for this

 6   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7                  (d)      the court, court personnel, and court reporters and their staff;

 8                  (e)      copy or imaging services retained by counsel to assist in the duplication of

 9   confidential material, provided that counsel for the party retaining the copy or imaging service

10   instructs the service not to disclose any confidential material to third parties and to immediately

11   return all originals and copies of any confidential material;

12                  (f)      during their depositions, witnesses in the action to whom disclosure is

13   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

14   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

15   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

16   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

17   under this agreement;

18                  (g)      the author or recipient of a document containing the information or a

19   custodian or other person who otherwise possessed or knew the information;

20                  (h)      any mediator engaged by the parties in connection with this action.

21          4.3     Filing Confidential Material. Before filing confidential material or discussing or

22   referencing such material in court filings, the filing party shall confer with the designating party,

23   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will




      STIPULATED PROTECTIVE ORDER - 4
 1   remove the confidential designation, whether the document can be redacted, or whether a motion

 2   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 3   designating party must identify the basis for sealing the specific confidential information at issue,

 4   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

 5   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

 6   the standards that will be applied when a party seeks permission from the court to file material

 7   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

 8   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

 9   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

10   the strong presumption of public access to the Court’s files.

11   5.      DESIGNATING PROTECTED MATERIAL

12           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

13   or non-party that designates information or items for protection under this agreement must take

14   care to limit any such designation to specific material that qualifies under the appropriate

15   standards. The designating party must designate for protection only those parts of material,

16   documents, items, or oral or written communications that qualify, so that other portions of the

17   material, documents, items, or communications for which protection is not warranted are not swept

18   unjustifiably within the ambit of this agreement.

19           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

20   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

21   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

22   and burdens on other parties) expose the designating party to sanctions.

23




      STIPULATED PROTECTIVE ORDER - 5
 1           If it comes to a designating party’s attention that information or items that it designated for

 2   protection do not qualify for protection, the designating party must promptly notify all other parties

 3   that it is withdrawing the mistaken designation.

 4           5.2     Manner and Timing of Designations. Except as otherwise provided in this

 5   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 6   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 7   be clearly so designated before or when the material is disclosed or produced.

 8                   (a)     Information in documentary form: (e.g., paper or electronic documents and

 9   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

10   the designating party must affix the word “CONFIDENTIAL” to each page that contains

11   confidential material. If only a portion or portions of the material on a page qualifies for protection,

12   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

13   markings in the margins).

14                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties

15   and any participating non-parties must identify on the record, during the deposition or other pretrial

16   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

17   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

18   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

19   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

20   at trial, the issue should be addressed during the pre-trial conference.

21                   (c)     Other tangible items: the producing party must affix in a prominent place

22   on the exterior of the container or containers in which the information or item is stored the word

23




      STIPULATED PROTECTIVE ORDER - 6
 1   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 2   the producing party, to the extent practicable, shall identify the protected portion(s).

 3          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 4   designate qualified information or items does not, standing alone, waive the designating party’s

 5   right to secure protection under this agreement for such material. Upon timely correction of a

 6   designation, the receiving party must make reasonable efforts to ensure that the material is treated

 7   in accordance with the provisions of this agreement.

 8   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 9          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

10   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

11   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

12   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

13   challenge a confidentiality designation by electing not to mount a challenge promptly after the

14   original designation is disclosed.

15          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

16   regarding confidential designations without court involvement. Any motion regarding confidential

17   designations or for a protective order must include a certification, in the motion or in a declaration

18   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

19   affected parties in an effort to resolve the dispute without court action. The certification must list

20   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

21   to-face meeting or a telephone conference.

22          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

23   intervention, the designating party may file and serve a motion to retain confidentiality under Local




      STIPULATED PROTECTIVE ORDER - 7
 1   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 2   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 3   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 4   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 5   the material in question as confidential until the court rules on the challenge.

 6   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 7   LITIGATION

 8           If a party is served with a subpoena or a court order issued in other litigation that compels

 9   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

10   must:

11                  (a)     promptly notify the designating party in writing and include a copy of the

12   subpoena or court order;

13                  (b)     promptly notify in writing the party who caused the subpoena or order to

14   issue in the other litigation that some or all of the material covered by the subpoena or order is

15   subject to this agreement. Such notification shall include a copy of this agreement; and

16                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

17   the designating party whose confidential material may be affected.

18   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

19           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

20   material to any person or in any circumstance not authorized under this agreement, the receiving

21   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

22   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

23   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,




      STIPULATED PROTECTIVE ORDER - 8
 1   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 2   Bound” that is attached hereto as Exhibit A.

 3   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 4   MATERIAL

 5          When a producing party gives notice to receiving parties that certain inadvertently

 6   produced material is subject to a claim of privilege or other protection, the obligations of the

 7   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 8   is not intended to modify whatever procedure may be established in an e-discovery order or

 9   agreement that provides for production without prior privilege review. The parties agree to the

10   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

11   10.    NON TERMINATION AND RETURN OF DOCUMENTS

12          Within 60 days after the termination of this action, including all appeals, each receiving

13   party must return all confidential material to the producing party, including all copies, extracts and

14   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

15          The confidentiality obligations imposed by this agreement shall remain in effect until a

16   designating party agrees otherwise in writing or a court orders otherwise.

17

18

19

20

21

22

23




      STIPULATED PROTECTIVE ORDER - 9
 1
                    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3   DATED: July 12, 2019:

 4
     /s/ Eric R. Draluck                    /s/     Ted Buck
 5   Eric R. Draluck (WSBA No. 19881)       Ted Buck
     PO Box 11647                           Frey Buck, P.S.
 6   Bainbridge Island, WA 98110            1200 Fifth Avenue, Ste. 1900
     Telephone: (206) 605-1424              Seattle, WA 98101
 7   edraluck@gmail.com                     206-486-8000
                                            tbuck@freybuck.com
 8   Stefan Coleman*
     law@stefancoleman.com                  John Lynch
 9   LAW OFFICES OF STEFAN COLEMAN,         Troutman Sanders LLP
     P.A.                                   222 Central Park Avenue
10   201 S. Biscayne Blvd, 28th Floor       Suite 2000
     Miami, FL 33131                        Virginia Beach, VA 23462
11   Telephone: (877) 333-9427              757.687.7500
     Facsimile: (888) 498-8946
12                                          Michael Lacy
     Avi R. Kaufman*                        Troutman Sanders LLP
13   kaufman@kaufmanpa.com                  1001 Haxall Point
     KAUFMAN P.A.                           15th Floor
14   400 NW 26th Street                     Richmond, VA 23219
     Miami, FL 33127                        P804.697.1200
15   Telephone: (305) 469-5881
                                            Attorneys for Defendant LoanCare, LLC
16   Attorneys for Plaintiff Shirley Fox

17

18

19

20

21

22

23




     STIPULATED PROTECTIVE ORDER - 10
 1
            PURSUANT TO STIPULATION, IT IS SO ORDERED
 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 4   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

     documents, including the attorney-client privilege, attorney work-product protection, or any other
 5
     privilege or protection recognized by law.
 6

 7
     DATED: July 24, 2019
 8

 9

10
                                                  A
                                                  Marsha J. Pechman
11                                                United States Senior District Judge

12

13

14

15

16

17

18

19

20

21

22

23




      STIPULATED PROTECTIVE ORDER - 11
 1
                                                  EXHIBIT A
 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,   ____________________________________             [print   or   type    full   name],   of

 4    ____________________________________ [print or type full address], declare under penalty of

      perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 5
      issued by the United States District Court for the Western District of Washington on [date] in the
 6
      case of Shirley Fox v. LoanCare, LLC, Case No. 2:19−cv−00366−MJP. I agree to comply with
 7
      and to be bound by all the terms of this Stipulated Protective Order and I understand and
 8
      acknowledge that failure to so comply could expose me to sanctions and punishment in the nature
 9    of contempt. I solemnly promise that I will not disclose in any manner any information or item

10    that is subject to this Stipulated Protective Order to any person or entity except in strict compliance

11    with the provisions of this Order.

              I further agree to submit to the jurisdiction of the United States District Court for the
12
      Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
13
      Order, even if such enforcement proceedings occur after termination of this action.
14
      Date:
15    City and State where sworn and signed:
16    Printed name:

17    Signature:

18

19

20

21

22

23




     391STIPULATED    PROTECTIVE ORDER - 12
 1                                      Certificate of Service

 2
           I certify that on the date noted below I electronically filed this document entitled
 3   STIPULATED PROTECTIVE ORDER with the Clerk of the Court using the CM/ECF system
     which will send notification of such filing to the following persons:
 4

 5      Eric R. Draluck, WSBA No. 19881             Stefan Coleman
        P.O. Box 11647                              LAW OFFICES OF STEFAN COLEMAN
 6      Bainbridge Island, WA 98110                 201 S Biscayne Blvd, 28th Floor
        T: (206) 605-1424                           Miami, FL 33131
 7      edraluck@gmail.com                          T: (877) 333-9427
        Attorneys for Plaintiff                     F: (888) 498-8946
 8                                                  law@stefancoleman.com
                                                    Pro Hac Vice Attorneys for Plaintiff
 9
        Avi R. Kaufman
10      KAUFMAN P.A.
        400 NW 26th Street
11      Miami, FL 33127
        T: (305) 469-5881
12      kaufman@kaufmanpa.com
        Pro Hac Vice Attorneys for Plaintiff
13

14         [X]    Via CM/ECF system

15

16
           DATED this 12th day of July, 2019, at Seattle, Washington.
17

18                                                    _/s/ Lisa Smith_________
                                                      Lisa Smith
19

20

21

22

23




      STIPULATED PROTECTIVE ORDER - 13
